Name: Commission Regulation (EEC) No 1365/85 of 24 May 1985 amending Regulations (EEC) No 2191/81 and (EEC) No 2192/81 as regards the amount of aid for butter
 Type: Regulation
 Subject Matter: marketing;  legal form of organisations;  defence;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31985R1365Commission Regulation (EEC) No 1365/85 of 24 May 1985 amending Regulations (EEC) No 2191/81 and (EEC) No 2192/81 as regards the amount of aid for butter Official Journal L 139 , 27/05/1985 P. 0020 - 0020 Spanish special edition: Chapter 03 Volume 34 P. 0247 Portuguese special edition Chapter 03 Volume 34 P. 0247 Finnish special edition: Chapter 3 Volume 18 P. 0182 Swedish special edition: Chapter 3 Volume 18 P. 0182 *****COMMISSION REGULATION (EEC) No 1365/85 of 24 May 1985 amending Regulations (EEC) No 2191/81 and (EEC) No 2192/81 as regards the amount of aid for butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 12 (3) thereof, Whereas Commission Regulations (EEC) No 2191/81 (3) and (EEC) No 2192/81 (4), as last amended by Regulation (EEC) No 1375/84 (5), fixed the level of aid for the purchase of butter by non-profit-making institutions and organizations and by the armies and similar forces of the Member States; whereas, in view of market trends, it seems necessary to adjust the amount of this aid; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 (1) of Regulation (EEC) No 2191/81 and in Article 2 (1) of Regulation (EEC) No 2192/81, '157 ECU' is in each case hereby replaced by '150,5 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 137, 27. 5. 1985, p. 5. (3) OJ No L 213, 1. 8. 1981, p. 20. (4) OJ No L 213, 1. 8. 1981, p. 24. (5) OJ No L 132, 18. 5. 1984, p. 30.